Appeal Dismissed and Memorandum Opinion filed December 14, 2017.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-17-00729-CV

   PAMELA Y. KELLEY, CLARA BROOKS, AND GARY L. LEONARD,
                         Appellants
                                          V.

                            LAVEARN IVEY, Appellee

                On Appeal from the 506th Judicial District Court
                            Waller County, Texas
                     Trial Court Cause No. 14-07-22640

                   MEMORANDUM OPINION

      This is an attempted appeal from an order signed August 15, 2017 denying
appellants’ motion to dismiss for lack of jurisdiction. The record reflects that this is
an interlocutory order.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders remain interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). We strictly construe statutes
authorizing interlocutory appeals. Young v. Villegas, 231 S.W.3d 1, 5 (Tex. App.—
Houston [14th Dist.] 2007, pet. denied).

      On November 3, 2017, this court notified the parties of the court’s intention
to dismiss the appeal for want of jurisdiction unless on or before November 20, 2017,
appellants filed a response demonstrating grounds for continuing the appeal. See
Tex. R. App. P. 42.3(a). Appellants’ response includes argument related to the merits
of the motion to dismiss but fails to demonstrate that this court has jurisdiction over
the appeal.

      Accordingly, the appeal is dismissed.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Wise.




                                           2